Exhibit 10.21

 

Amendment to Employment Agreement

 

This document is dated as of December 8, 2004, and amends the Employment
Agreement dated August 8, 2000 between Stephen G. Kasnet and Calypso Management
LLC (as amended previously, “Employment Agreement”).

 

The first sentence of Section 1 of the Employment Agreement provides for Mr.
Kasnet’s engagement by Calypso “for the Term (as defined in the Administration
and Liquidation Agreement).”

 

The Administration and Liquidation Agreement has been amended to extend the
“Term” of the Administration and Liquidation Agreement until October 24, 2006.

 

The parties wish to confirm that the “Term” of the Employment Agreement is
correspondingly extended to October 24, 2006.

 

Therefore, for value received, including the exchange of $10 herewith paid and
other good and valuable consideration, the parties confirm and agree that:

 

1. The “Term” of the Employment Agreement shall continue until October 24, 2006;

 

2. References to the “Administration and Liquidation Agreement” in the
Employment Agreement mean the “Administration and Liquidation Agreement as
amended from time to time”; and

 

3. Except as set forth above, the terms of the Employment Agreement are hereby
ratified and affirmed.

 

Executed under seal.

 

Calypso Management LLC         By:   /S/    DONALD H. HUNTER                   
/S/    STEPHEN G. KASNET            

Donald H. Hunter

CFO & COO

          Stephen G. Kasnet

 